Citation Nr: 1000633	
Decision Date: 01/06/10    Archive Date: 01/15/10

DOCKET NO.  05-36 812A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Evaluation of bilateral retropatellar syndrome, rated as 
10 percent disabling from July 9, 2003 until December 26, 
2008.

2.  Evaluation of left knee retropatellar syndrome with genu 
valgus, rated as 10 percent disabling from December 26, 2008.

3.  Evaluation of right knee retropatellar syndrome with genu 
valgus, rated as 10 percent disabling from December 26, 2008.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Jon Schulman, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1995 until July 
2003.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from rating decisions of the Department of Veterans 
Affairs (VA), Regional Office (RO) in Houston, Texas.


FINDINGS OF FACT

1.  Prior to December 26, 2008, the Veteran's bilateral 
retropatellar syndrome has been manifested by complaints of 
pain; objectively extension is to no worse than 10 degrees, 
and flexion is to no worse than 125 degrees, with no 
instability and no additional functional limitation due to 
factors such as pain, weakness, or fatigue.

2.  From December 26, 2008, left knee retropatellar syndrome 
with genu valgus has been productive of weakness and 
crepitus, with no locking pain, and with flexion to 140 
degrees, extension to zero degrees with no instability and no 
additional functional limitation due to factors such as pain, 
weakness, or fatigue.

3.  From December 26, 2008, right knee retropatellar syndrome 
with genu valgus has been productive of weakness and 
crepitus, with no locking pain, and with flexion to 140 
degrees, extension to zero degrees with no instability and no 
additional functional limitation due to factors such as pain, 
weakness, or fatigue.


CONCLUSIONS OF LAW

1.  From July 9, 2003, to December 26, 2008, the criteria for 
a disability rating in excess of 10 percent for bilateral 
retropatellar syndrome have not been met.  38 U.S.C.A. 
§§ 1155, 5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.40, 4.45, 4.71a, Diagnostic Code 5099-5024 
(2009).

2.  From December 26, 2008, the criteria for a disability 
rating in excess of 10 percent for left knee retropatellar 
syndrome with genu valgus have not been met.  38 U.S.C.A. 
§§ 1155, 5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.40, 4.45, 4.71a, Diagnostic Code 5263 
(2009).

3.  From December 26, 2008, the criteria for a disability 
rating in excess of 10 percent for right knee retropatellar 
syndrome with genu valgus have not been met.  38 U.S.C.A. 
§§ 1155, 5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.40, 4.45, 4.71a, Diagnostic Code 5263 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Veteran's claims arise from the appeal of an initial 
evaluation following the grant of service connection for her 
bilateral knee disorder.  Courts have held that once service 
connection is granted the claim is substantiated, additional 
notice is not required and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Rango v. 
Shinseki, No. 06-2723 (Vet. App. January 26, 2009).  
Therefore, no further notice is needed under VCAA.

Next, VA has a duty to assist the Veteran in the development 
of the claim.  To that end, VA must make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159 (2009).  Service treatment records have been obtained 
as have records of VA medical treatment.  Furthermore, the 
Veteran was afforded a VA examination in January 2009 in 
which the examiner took down the Veteran's history, conducted 
diagnostic testing, and reached conclusions based on the 
examination that are consistent with the record.  The 
examination is found to be adequate.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See, Bernard v. Brown, 4 
Vet. App. 384 (1993).  In addition to the evidence discussed 
above, the Veteran's statements in support of the claim are 
also of record, including testimony provided at a November 
2009 hearing before the undersigned.  The Board has carefully 
considered such statements and concludes that no available 
outstanding evidence has been identified.  Additionally, the 
Board has reviewed the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Applicable Laws and Regulations

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2009).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned. 38 
C.F.R. § 4.7 (2009).

When all the evidence is assembled, the Board is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether the preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  See 38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Separate disability ratings may be assigned for distinct 
disabilities resulting from the same injury so long as the 
symptomatology for one condition is not "duplicative of or 
overlapping with the symptomatology" of the other condition.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  The VA Office 
of General Counsel has stated that compensating a claimant 
for separate functional impairment under Diagnostic Code 5257 
and 5003 does not constitute pyramiding. VAOPGCPREC 23-97 
(July 1, 1997).  In this opinion, the VA General Counsel held 
that a Veteran who has arthritis and instability of the knee 
may be rated separately under Diagnostic Codes (DCs) 5003 and 
5257, provided that a separate rating is based upon 
additional disability.  Subsequently, in VAOPGCPREC 9-98, the 
VA General Counsel further explained that if a Veteran has a 
disability rating under Diagnostic Code 5257 for instability 
of the knee, and there is also X-ray evidence of arthritis, a 
separate rating for arthritis could also be based on painful 
motion under 38 C.F.R. § 4.59.  See also VAOPGCPREC 9-04 
(which finds that separate ratings under Diagnostic Code 5260 
for limitation of flexion of the leg and Diagnostic Code 5261 
for limitation of extension of the leg may be assigned for 
disability of the same joint).

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  
In addition, when assessing the severity of a musculoskeletal 
disability that is at least partly rated on the basis of 
limitation of motion, VA is generally required to consider 
the extent that the Veteran may have additional functional 
impairment above and beyond the limitation of motion 
objectively demonstrated, such as during times when his 
symptoms are most prevalent ("flare-ups") due to the extent 
of his pain, weakness, premature or excess fatigability, and 
incoordination.  DeLuca at 204-7 (1995); see also 38 C.F.R. 
§§ 4.40, 4.45, 4.59.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.



Bilateral Retropatellar Syndrome

The Veteran's claim of evaluation of bilateral retropatellar 
syndrome is an appeal from the initial assignment of a 
disability rating in February 2004.  As such, the claim 
requires consideration of the entire time period involved, 
and contemplates staged ratings where warranted.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  

In this case, the Veteran's rating extends from July 9, 2003, 
until December 26, 2008, when his single bilateral rating was 
replaced with two separate ratings, discussed below.  Having 
considered the entire time period on appeal, the Board finds 
that the Veteran's disability has not significantly changed 
and a uniform evaluation is warranted.

In the rating decision on appeal, the Veteran was awarded 
service connection for bilateral retropatellar syndrome and 
granted an evaluation of 10 percent effective July 9, 2003.  
The Veteran's bilateral retropatellar syndrome disability is 
rated under 38 C.F.R. § 4.71a, Diagnostic Codes 5099 and 
5024.  

Diagnostic Code 5099 indicates the disability is not listed 
in the Schedule for Rating Disabilities and it has been rated 
by analogy under a closely related disease or injury.  38 
C.F.R. §§ 4.20, 4.27.  In the present case, the RO rated the 
claim under Diagnostic Code 5024, for the evaluation of 
tenosynovitis.  Diagnostic Code 5024 directs that disability 
due to tenosynovitis be rated on limitation of motion of the 
affected body part, or in this case, Diagnostic Codes 5260 
(limitation of flexion) and 5261 (limitation of extension).

Normal range of motion of the knee is to zero degrees 
extension and to 140 degrees flexion.  See 38 C.F.R. § 4.71a, 
Plate II. Under Diagnostic Code 5260, a 10 percent rating 
will be assigned for limitation of flexion of the knee to 45 
degrees; a 20 percent rating will be assigned for limitation 
of flexion of the knee to 30 degrees; and a 30 percent rating 
will be assigned for limitation of flexion of the knee to 15 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  
Diagnostic Code 5261 dictates that extension limited to 10 
degrees is 10 percent disabling, extension limited to 15 
degrees is 20 percent disabling, and extension limited to 20 
degrees is 30 percent disabling.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261.

On VA examination in January 2004, the Veteran denied any 
episodes of locking but noted episodes of giving away, 
including one instance while descending stairs.  She noted 
some swelling on the right with sitting more than 15 minutes, 
standing more than 30 minutes, any walking, kneeling or 
squatting, and ascending more than descending stairs.  The 
Veteran was observed ambulating without use of external 
supports or assistance and without evidence of an antalgic 
gait.  The Veteran had extension to 10 degrees and flexion to 
125 degrees in both legs.  X-ray imaging of both knees 
suggested bilateral patellar lateralization, but no other 
significant abnormality. The examiner noted no objective 
evidence that the Veteran's function was additionally limited 
by pain, fatigue, weakness, incoordination or lack of 
endurance.  Additionally, there was no evidence of 
instability on varus or valgus testing, and Lachman's and 
drawer signs were negative.

In October 2004, the Veteran's gait was non-antalgic and her 
posture was normal.  She had tenderness to palpitation along 
the medial joint line and the range of motion was within 
normal limits in all planes of motion.  She was able to do a 
full squat, with pain described as six out of ten.  The 
Veteran endorsed some knee pain.

The evidence of record reveals that throughout the period 
during which the Veteran's knees were rated under a single 
rating for bilateral retropatellar syndrome, the range of 
motion findings fail to justify an increased evaluation under 
Diagnostic Codes 5260 or 5261, even considering additional 
functional limitation, which here was not shown to exist.  
Moreover, because the record for the period in question fails 
to show compensably limited flexion and extension, separate 
evaluations for each pursuant to VAOPGCPREC 9-2004 (September 
17, 2004) are not for application.

Additionally, there was no objective showing of ankylosis, 
recurrent subluxation, lateral instability, locking, or 
impairment of the tibia and fibula such as to enable an award 
of a higher or separate evaluation.

After a careful review of the record, the Board finds the 
Veteran's bilateral retropatellar syndrome was no more than 
10 percent disabling throughout the period in question.  As 
the preponderance of the evidence is against the claim, there 
is no doubt to be resolved.   38 U.S.C.A. § 5107(b), Gilbert 
v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Left and Right Knee Retropatellar Syndrome

In a rating decision of July 2009, the Veteran was assigned 
evaluations of 10 percent for left and right knee 
retropatellar syndrome with genu valgus, effective December 
26, 2008.  The disabilities are rated under 38 C.F.R. § 4.71a 
Diagnostic Code 5263 which contemplates a 10 percent rating 
for acquired, traumatic genu recurvatum, with weakness and 
insecurity in weight-bearing objectively demonstrated.

In January 2009, the Veteran reported weakness, stiffness, 
giving way and locking to a VA examiner.  She had no 
swelling, heat, redness, lack of endurance, fatigability or 
dislocation, but did endorse a constant pain in her knee cap.  
She reported this pain as 5 out of 10 in intensity.  She 
reported some pain on physical activity, which was relieved 
by rest.  The Veteran also indicated feelings of falling when 
standing due to reported instability of the knees, and that 
she was unable to walk or stand for extended periods of time.  
Objectively, both knees were tender, but without signs of 
edema, effusion, weakness, redness, heat or guarding of 
movement.  There was no subluxation.  Examination of both 
knees revealed traumatic genu recurvatum with weakness and 
insecurity on weight bearing and crepitus, but no locking 
pain.  The Veteran had flexion to 140 degrees and extension 
to zero degrees in both knees.  Pain and fatigue were 
additional limitations on repetitive use of the left knee, 
but the degree of motion that she could achieve was not 
affected.  Objective stability testing and x-ray imaging of 
both knees was within normal limits.  Tests of ligament 
stability were within normal limits as to each knee.

At her November 2009 hearing before the undersigned, the 
Veteran reported being limited to walking a quarter of a 
mile, or standing for 20 minutes, after which her knees are 
achy and weak.  She also endorsed a feeling of instability in 
her knees and the use of an "Ace bandage" for additional 
support.

A rating in excess of 10 percent is not available under 
Diagnostic Code 5263.  The Board has considered whether 
higher or additional ratings may be available under other 
Diagnostic Codes and finds they are not.  Specifically, the 
evidence fails to show ankylosis; objective signs of 
recurrent subluxation or lateral instability; dislocated 
semilunar cartilage; compensable levels of limitation of 
flexion or extension; impairment of the tibia or fibula.  38 
C.F.R. § 4.71a, Diagnostic Codes 5256-5262 (2009).  Indeed, 
the evidence of record reveals that from December 26, 2008, 
the range of motion findings fail to justify an increased 
evaluation under Diagnostic Codes 5260 or 5261, even 
considering additional functional limitation, which here was 
not shown to exist.  Moreover, because the record for the 
period in question fails to show compensably limited flexion 
and extension, separate evaluations for each pursuant to 
VAOPGCPREC 9-2004 (September 17, 2004) are not for 
application.

After a careful review of the record, the Board finds the 
Veteran's left and right knee retropatellar syndrome with 
genu valgus do not warrant ratings in excess of 10 percent 
for each knee.  The preponderance of the evidence is against 
the claim and there is no doubt to be resolved.   38 U.S.C.A. 
§ 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990). 

Extraschedular Considerations

Consideration has also been given regarding whether the 
schedular evaluation is inadequate, thus requiring that the 
RO refer a claim to the Chief Benefits Director or the 
Director, Compensation and Pension Service, for consideration 
of "an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities." 38 C.F.R. § 
3.321(b)(1) (2009); Barringer v. Peake, 22 Vet. App. 242, 
243-44 (2008) (noting that the issue of an extraschedular 
rating is a component of a claim for an increased rating and 
referral for consideration must be addressed either when 
raised by the Veteran or reasonably raised by the record)

An extra-schedular evaluation is for consideration where a 
service-connected disability presents an exceptional or 
unusual disability picture with marked interference with 
employment or frequent periods of hospitalization that render 
impractical the application of the regular schedular 
standards. Floyd v. Brown, 9 Vet. App. 88, 94 (1996). 

An exceptional or unusual disability picture occurs where the 
diagnostic criteria do not reasonably describe or contemplate 
the severity and symptomatology of the Veteran's service-
connected disability. Thun v. Peake, 22 Vet. App. 111, 115 
(2008). 

If there is an exceptional or unusual disability picture, 
then the Board must consider whether the disability picture 
exhibits other factors such as marked interference with 
employment and frequent periods of hospitalization. Id. at 
115-116. When those two elements are met, the appeal must be 
referred for consideration of the assignment of an 
extraschedular rating. Otherwise, the schedular evaluation is 
adequate, and referral is not required. 38 C.F.R. § 
3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation in this case is not 
inadequate. An evaluation in excess of that assigned is 
provided for certain manifestations of the knee disabilities 
at issue, but the medical evidence reflects that those 
manifestations are not present in this case. Additionally, 
the diagnostic criteria adequately describes the severity and 
symptomatology of the Veteran's disorder. Moreover, the 
evidence does not demonstrate other related factors.  The 
Veteran has not required frequent hospitalization due to 
service-connected disorders. Moreover, marked interference 
with employment has not been shown. In the absence of any 
additional factors, the RO's failure to consider or to refer 
this issue for consideration of an extraschedular rating was 
not prejudicial.




ORDER

From July 9, 2003, until December 26, 2008, an evaluation in 
excess of 10 percent for bilateral retropatellar syndrome 
disability is denied.

From December 26, 2008, an evaluation in excess of 10 percent 
for left knee retropatellar syndrome with genu valgus 
disability is denied.

From December 26, 2008, an evaluation in excess of 10 percent 
for right retropatellar syndrome with genu valgus disability 
is denied.



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


